Citation Nr: 1504323	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-34 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Witchita, Kansas.

In September 2013, the Board remanded the claim for further development.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than Level I hearing impairment in the right ear and Level VII hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letter in April 2010 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the increased ratin gclaim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and effective dates.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service records and all identified private treatment records have been obtained and associated with the claims file.  The Veteran was afforded a VA audiology examination in February 2011.  Pursuant to the September 2013 Remand, the Veteran was afforded an additional examination in November 2013.  Both examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as they contain speech discrimination and puretone threshold averages to enable the Board to evaluate the Veteran's hearing loss, and also fully describe the functional effects caused by the disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the RO has complied with the September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2014). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b) (2014).


III.  Analysis

The Veteran contends that his bilateral hearing loss is worse than currently evaluated.  Specifically, he asserts that, even with hearing aids, his trouble hearing impacts his ability to interact with others when he is in a crowd or where there is background noise.  Consequently, his hearing loss severely limits his ability to interact in many work and recreational activities.

A February 2011 VA audiology examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
25
45
LEFT
70
75
70
75

The average decibel loss was 25 in the right ear and 72.5 in the left ear.  Speech recognition scores were 100 percent in the right ear and 64 percent in the left ear.  This translates to Level I hearing impairment in the right ear and Level V hearing impairment in the left ear under Table VI.  However, as the Veteran's pure tone thresholds at the four specified frequencies in the left ear are greater than 55 decibels, application of Table VIa results in Level VI hearing impairment in the left ear.  38 C.F.R. § 4.86(a).  This warrants a noncompensable or 0 percent rating under the applicable criteria.

On November 2013 VA examination, thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
50
LEFT
75
85
80
80

The average decibel loss was 33.75 in the right ear and 80 in the left ear.  Speech recognition scores were 100 percent in the right ear and 80 percent in the left ear.  This translates to Level I hearing impairment in the right ear and Level V hearing impairment in the left ear under Table VI.  However, as the Veteran's pure tone thresholds at the four specified frequencies in the left ear are greater than 55 decibels, application of Table VIa results in Level VII hearing impairment in the left ear.  38 C.F.R. § 4.86(a).  Again, this warrants a noncompensable rating under the applicable criteria.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  See Martinak, supra.  As noted above, the Veteran has specifically reported difficulty hearing in crowds or when there is background noise.  Thus, information concerning how the Veteran's hearing loss affects his daily functioning was obtained.

VA's audiological examinations are designed for the purpose of obtaining information necessary for the full and accurate application of the rating schedule, which is based exclusively on the results provided from two objective tests: a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85.  The Veteran has not offered any evidence demonstrating that the testing method used produces inaccurate, misleading or clinically unacceptable results. 

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a December 2013 Informal Hearing Presentation, the Veteran's representative argued that the Veteran should be provided an extraschedular rating per 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Veteran argues he should be afforded extraschedular consideration based on the challenges imposed by the unique pattern of hearing loss in his left ear.  However, the Veteran's unique pattern of left ear hearing loss is specifically contemplated by the rating criteria; specifically, Table VIa, utilized for exceptional patterns of hearing loss.  38 C.F.R. § 4.86.  Moreover, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular rating inadequate.  Such criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability are contemplated by the rating schedule.

The Board also recognizes that the Veteran has complained of dizziness/vertigo associated with his hearing loss.  However, the Veteran has already filed a claim for service connection for dizziness/vertigo as secondary to bilateral hearing loss, which has been considered and denied in a final unappealed RO adjudication.  See 38 C.F.R. § 20.1103.  Consequently, as these symptoms have been excluded from the service-connected disability picture, the Board cannot consider them in determining whether referral for extraschedular consideration is warranted.

Lastly, when entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is raised during the adjudicatory process, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran asserts that his hearing loss disability severely limits his ability to interact in many work activities, he does not contend, and the record does not otherwise reflect, that he is unemployable as a result.  Moreover, the November 2013 VA examiner specifically opined that the Veteran's hearing loss does not significantly affect his occupation.  Thus, further consideration of entitlement to a TDIU due to his service-connected hearing loss disability is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is therefore denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable rating for bilateral hearing loss is denied.



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


